Exhibit 10.8

REPURCHASE OPTION AGREEMENT

This Repurchase Option Agreement (this “Agreement”) is made and entered into as
of September 16, 2013 by and between Sogou Inc., a Cayman Islands company (the
“Company”), and Photon Group Limited, a British Virgin Islands company (the
“Shareholder”). The Company and the Shareholder are sometimes referred to herein
individually as a “Party,” and together as the “Parties.”

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties agree as follows:

 

  1. Repurchase Option.

1.1 Grant of Option. The Shareholder hereby grants to the Company the option
(the “Repurchase Option”) exercisable by the Company at its sole election by
written notice to the Shareholder delivered at any time on or after March 16,
2014, to repurchase from the Shareholder 6,400,000 Series A Preferred Shares
(“Series A Preferred Shares”), of the Company held by the Shareholder for a
price of $3.28 per Series A Preferred Share (or $21,015,329 in the aggregate)
(the “Repurchase Price”) payable by wire transfer of immediately available funds
to the Shareholder’s Designated Bank Account (as defined below). Following such
exercise and payment and the removal of the Shareholder from the Company’s
register of members in respect of the purchased Series A Preferred Shares, the
Shareholder will have no further right, title, or interest in or to the Series A
Preferred Shares so repurchased. The Shareholder acknowledges and agrees that
the Company’s payment of the Repurchase Price will be in lieu of any accruing or
other dividend to which the Shareholder might be entitled under the Company’s
Memorandum and Articles of Association, as then in effect, or otherwise up to
and including the date that the Shareholder ceases to be a member of the
Company.

1.2 No Action Required. For the avoidance of doubt, the Company’s exercise of
the Repurchase Option shall require no further action by the Shareholder.

1.3 Instrument of Transfer. Prior to or simultaneously with the execution and
delivery of this Agreement, the Shareholder has (i) executed and delivered to
the Company an instrument of transfer and surrender (the “Instrument of
Transfer”), in a form substantially similar to the form attached hereto as
Exhibit A, and (ii) designated in writing to the Company a bank account (the
“Designated Bank Account”) to receive payment of the Repurchase Price upon the
Company’s exercise of the Repurchase Option. The Shareholder acknowledges and
agrees that the Company will hold the executed Instrument of Transfer in order
to enable the Company to cause all right, title, and interest in and to the
Series A Preferred Shares to be transferred to the Company upon the Company’s
exercise of the Repurchase Option and payment of the Repurchase Price.



--------------------------------------------------------------------------------

  2. Irrevocable Proxy and Power of Attorney.

2.1 Voting. The Shareholder irrevocably agrees that from the date hereof until
the earlier of the effective date of the Company’s repurchase of the
Shareholder’s Series A Preferred Shares pursuant to the Repurchase Option, it
shall abstain from voting at any meeting of the shareholders of the Company, or
any adjournment thereof, however called, and in any action by written consent of
the shareholders of the Company. The Shareholder hereby acknowledges and
confirms that such agreement to abstain is coupled with an interest and may
under no circumstances be revoked by the Shareholder.

 

  3. Representations and Warranties of the Shareholder.

3.1 No Conflicts. The Shareholder hereby represents and warrants to the Company
that the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby will not conflict with or result in any breach
of any terms, conditions or provisions of or constitute a default under any
agreement, commitment or other arrangement by which the Shareholder or any of
the Shareholder’s assets is bound or any decree, judgment, order, statute, rule
or regulation applicable to the Shareholder.

3.2 Title to Series A Preferred Shares. The Shareholder hereby represents,
warrants and covenants that the Shareholder is the sole owner of the Series A
Preferred Shares and that the Series A Preferred Shares are owned by the
Shareholder free and clear of all charges, pledges, liens, equities,
hypothecations, mortgages, security interests, rights of first refusal, or other
encumbrances of any nature whatsoever.

 

  4. Miscellaneous.

4.1 Governing Law and Dispute Resolution.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without giving effect to the conflicts of laws
principles thereof.

(b) Each of the Parties hereto irrevocably agrees that any dispute or
controversy arising out of, relating to, or concerning any interpretation,
construction, performance or breach of this Agreement, shall be settled by
arbitration to be held in the Hong Kong S.A.R. under the Hong Kong International
Arbitration Centre Administered Arbitration Rules (the “Arbitration Rules”) in
force when a Notice of Arbitration is submitted in accordance with the
Arbitration Rules. There shall be one (1) arbitrator, selected in accordance
with the Arbitration Rules. The award of the arbitrator shall be final,
conclusive and binding on the Parties. Judgment may be entered on the
arbitrator’s award in any court having competent jurisdiction. The Parties shall
each pay an equal share of the costs and expenses of such arbitration, and each
Party shall separately pay for its respective counsel fees and expenses.

4.2 Entire Agreement; Amendment. This Agreement represents the entire agreement
between the Parties with respect to the transactions contemplated hereby and
supersedes all prior agreements, understandings or representations, whether oral
or written, and may be waived or modified only by a subsequent written agreement
signed by the Parties hereto.



--------------------------------------------------------------------------------

4.3 No Assignment. This Agreement shall be binding upon and inure to the benefit
of each of the Parties hereto and their respective successors and assigns. No
Party may transfer or assign its rights or obligations under this Agreement
without the prior written consent of the other Party and any purported transfer
or assignment without such consent shall be void ab initio and without effect.

4.4 Notices. Notices and other communications to be given by any Party pursuant
to the terms of this Agreement shall be given in writing to the respective
Parties to the following addresses:

if to the Company:

Floor 4, Willow House

Cricket Square, P.O. Box 2804

Grand Cayman KY1-1112

Cayman Islands

Attention: Xiaochuan Wang

Email: xiaochuanwang@sohu-inc.com

with a copy to:

Goulston & Storrs, P.C.

400 Atlantic Avenue

Boston, MA 02110, U.S.A

Attention: Timothy B. Bancroft

Facsimile: +1 617 574 7568

Email: tbancroft@goulstonstorrs.com

if to the Shareholder:

Floor 4, Willow House

Cricket Square, P.O. Box 2804

Grand Cayman KY1-1112

Cayman Islands

Attn: Charles Zhang

Email: liwei@sohu-inc.com

or to such other address or email address as the Party to whom notice is given
may have previously furnished to the other in writing as provided herein. Any
notice involving non-performance or termination shall be sent by hand delivery
or recognized overnight courier. All other notices may also be sent by email,
confirmed by mail. All notices shall be deemed to have been given when received,
if hand delivered; when transmitted, if transmitted by email; upon confirmation
of delivery, if sent by recognized overnight courier; and upon receipt if
mailed.



--------------------------------------------------------------------------------

4.5 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. A signed copy of this Agreement
delivered by facsimile, e-mail or other means of electronic transmission shall
be deemed to have the same legal effect as delivery of an original signed copy
of this Agreement.

4.6 Severability. In the event any provision of this Agreement is declared by a
court of competent jurisdiction to be void or unenforceable or become unlawful
in its operation, such provision shall not affect the rights and duties of the
Parties with regard to the remaining provisions of this Agreement which shall
continue as binding.

4.7 Further Actions. If at any time after the date of this Agreement any further
actions are necessary, proper, advisable or convenient to carry out the purposes
of this Agreement, then, as soon as is reasonably practicable, each of the
Parties shall cooperate with one another to effectuate such actions at the
requesting Party’s expense.

4.8 Specific Performance. The Shareholder agrees that monetary damages will not
be adequate compensation for breach of the Shareholder’s obligations contained
in this Agreement and further agrees that the Company shall be entitled to
specific performance of this Agreement. The Shareholder irrevocably waives, and
agrees not to assert in any action for specific performance of this Agreement,
the defense that a remedy at law would be adequate.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS whereof, the Parties have duly executed this Repurchase Option
Agreement the day and year first above written.

 

THE COMPANY: SOGOU INC. By  

 

Name:   Title:   THE SHAREHOLDER: PHOTON GROUP LIMITED By  

 

Name:   Title  



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF INSTRUMENT OF TRANSFER AND SURRENDER

[Name of Shareholder] (the “Transferor”) does hereby surrender, assign and
transfer [            ] Series A Preferred Shares, par value of US$0.001 per
share, of Sogou Inc. (the “Transferee”), standing in the Transferor’s name, unto
the Transferee in accordance with section 37B of the Companies Law (2011
Revision).

This instrument may be executed in any number of counterparts and by the parties
to it on separate counterparts, each of which when so executed and delivered
shall be an original, but all the counterparts shall together constitute one and
the same instrument.

Dated:             , 2014

 

Signed for and on behalf of   )         

PHOTON GROUP LIMITED, as Transferor         )

     )          in the presence of:   )                 

 

           Name:            Title:    Signed for and on behalf of   )         
Sogou Inc., as Transferee              )          in the presence of:   )      
          

 

           Name:            Title:   